                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           NORTHERN DIVISION

                               No. 2:12-CR-19-D-2
                               No. 2:20-CV-42-D

WALTER ALLEN NORMAN,                             )
                                                 )
              Petitioner,                        )
                                                 )              ORDER
              V.                                 )
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
              Respondent.                        )

       For good cause having been shown upon the motion of Respondent to lift the

stay in this matter ordered by the Court on September 17, 2020 [D.E. 152] and to set

a deadline of August 27, 2021, for the Government to file a response to Petitioner's

· 18 U.S.C. § 2255 motion [D.E. 144], it is hereby

       ORDERED that the stay of this matter is lifted and the Government have up

to and including August 27, 2021, to file its response to Petitioner's§ 2255 motion.

       So ORDERED THIS         IC.     day of August, 2021.



                                     ~s~~      J31EVER III
                                     United States District Judge




        Case 2:12-cr-00019-D Document 168 Filed 08/16/21 Page 1 of 1
